616 So. 2d 31 (1993)
Gregory McKNIGHT, Petitioner,
v.
STATE of Florida, Respondent.
No. 79689.
Supreme Court of Florida.
March 25, 1993.
James Marion Moorman, Public Defender and John S. Lynch, Asst. Public Defender, Bartow, for petitioner.
Robert A. Butterworth, Atty. Gen., and Davis G. Anderson and Peggy Quince, Asst. Attys. Gen., Tampa, for respondent.
PER CURIAM.
We review McKnight v. State, 595 So. 2d 1059 (Fla. 2d DCA 1992), because of its conflict with State v. Kendrick, 596 So. 2d 1153 (Fla. 5th DCA 1992), review dismissed, 613 So. 2d 5 (Fla. 1992). We have jurisdiction under article V, section 3(b)(3) of the Florida Constitution.
We hold that the trial judge has the discretion to place an habitual felony offender on probation. As the basis for our conclusion, we adopt the rationale of the en banc opinion in King v. State, 597 So. 2d 309 (Fla. 2d DCA), review denied, 602 So. 2d 942 (Fla. 1992). We do not address the other points raised by petitioner.
We disapprove Kendrick to the extent that it conflicts with our opinion, and we approve the decision below.
It is so ordered.
BARKETT, C.J., and OVERTON, McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.